PER CURIAM:
We have affirmed in open court because we believe appellant’s challenge to the constitutionality of one of the statutes under which he was convicted, 18 U.S.C. § 894, forbidding “the use of any extortionate means * * * to collect or attempt to collect any extension of credit,” is foreclosed by our recent decisions in United States v. De Stefano, 2 Cir., 429 F.2d 344 (1970), and United States v. Perez, 2 Cir., 426 F.2d 1073, cert. granted, 400 U.S. 915, 91 S.Ct. 175, 27 L.Ed.2d 154 (1970). Moreover, we did not see any merit to his other contentions.